In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
KATHLEEN OLSZEWSKI,      *
                         *                           No. 13-28V
             Petitioner, *                           Special Master Christian J. Moran
                         *
v.                       *                           Filed: August 10, 2015
                         *
SECRETARY OF HEALTH      *                           Attorneys’ fees and costs; award
AND HUMAN SERVICES,      *                           in the amount to which respondent
                         *                           does not object.
             Respondent. *
*********************
John Defazio, Viola, Cummings and Lindsay, LLP, Niagara Falls, NY, for Petitioner;
Darryl Wishard, United States Dep’t of Justice, Washington, DC, for Respondent.

                UNPUBLISHED DECISION ON FEES AND COSTS1

       On August 4, 2015, petitioner filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a motion for attorneys’ fees and costs to respondent for review.
Upon review of petitioner’s application, respondent raised objections to certain items.
Based on subsequent discussions, petitioner amended her application to request
$55,500.00, an amount to which respondent does not object. The Court awards this
amount.

       On January 14, 2013, Kathleen Olszewski filed a petition for compensation
alleging that the Tetanus-Diphtheria-acellular Pertussis (“Tdap”) vaccine, which she
received on May 3, 2011, caused her to suffer from cellulitis and gastrointestinal
symptoms due to antibiotic therapy for her cellulitis. Petitioner received
compensation based upon the parties’ stipulation. Decision, issued May 18, 2015.
       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this ruling on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special master
will appear in the document posted on the website.


                                                 1
Because petitioner received compensation, she is entitled to an award of attorneys’
fees and costs. 42 U.S.C. § 300aa-15(e).

      Petitioner seeks a total of $55,500.00 in attorneys’ fees and costs. In
compliance with General Order No. 9, petitioner’s counsel represents that petitioner
has incurred no out-of-pocket litigation expenses while pursuing this claim.
Respondent has no objection to the amount requested for attorneys’ fees and costs.

        After reviewing the request, the Court awards the following:

        A lump sum of $55,500.00 in the form of a check made payable to
        petitioner and petitioner’s attorney, John Defazio, of Viola,
        Cummings and Lindsay, LLP, for attorneys’ fees and other
        litigation costs available under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                               s/Christian J. Moran
                                               Christian J. Moran
                                               Special Master




                                           2